Scudder, RJ., and Garni, J. (dissenting).
We respectfully disagree with the conclusion of our colleagues that Supreme Court erred in denying defendant’s Batson challenge. We therefore dissent.
While the majority criticizes the court for failing to conduct a “meaningful inquiry into the question of discrimination,” we note that this Court has frequently approved the trial court’s practice of “implicitly” determining that race-neutral explanations offered by the prosecutor are not pretextual (see e.g. People v Dickerson, 55 AD3d 1276, 1277 [2008], lv denied 11 NY3d 924 *1055[2009]; People v Carmack, 34 AD3d 1299, 1301 [2006], lv denied 8 NY3d 879 [2007]; People v Dandridge, 26 AD3d 779, 780 [2006]). In addition, the court’s determination that the race-neutral reasons offered by the prosecutor are not pretextual is entitled to deference (see People v Wells, 7 NY3d 51, 59 [2006]; Dickerson, 55 AD3d at 1277; Dandridge, 26 AD3d at 780). Judicial deference is especially appropriate where, as here, the assessment turns on the credibility of the attorney exercising the challenge (see People v Hernandez, 75 NY2d 350, 356 [1990], affd 500 US 352 [1991]). Although the majority concludes that the court failed to make “any” determination on the record as to the prosecutor’s credibility on the issue of pretext, we are mindful of the well-settled principle that “[t]rial courts . . . need not recite a particular formula of words, or mantra” in applying the third Batson prong (Dolphy v Mantello, 552 F3d 236, 239 [2009]). “The trial court is not compelled to make intricate factual findings in connection with its ruling in order to comply with Batson” (Messiah v Duncan, 435 F3d 186, 198 [2006]). The Second Circuit in Messiah cited Miller-El v Cockrell (537 US 322, 347 [2003]), which as set forth in Messiah explains that “ ‘a state court need not make detailed findings addressing all the evidence before it’ to render a proper Batson ruling” (Messiah, 435 F3d at 198). “As long as a trial judge affords the parties a reasonable opportunity to make their respective records, he [or she] may express [a] Batson ruling on the credibility of a proffered race-neutral explanation in the form of a clear rejection or acceptance of a Batson challenge” (id., citing McKinney v Artuz, 326 F3d 87, 100 [2003]). The court in Messiah quoted from McKinney for the proposition that, “ ‘[although reviewing courts might have preferred the trial court to provide express reasons for each credibility determination, no clearly established federal law required the trial court to do so.’ ” (Messiah, 435 F3d at 198, quoting McKinney, 326 F3d at 100.)
Here, after being provided with an opportunity to satisfy his “ultimate burden of persuading the court” that the prosecutor’s race-neutral reasons were pretextual (People v Smocum, 99 NY2d 418, 422 [2003]), defense counsel requested that the court articulate the grounds for denying defendant’s Batson challenge. In response, the court stated that “[t]he grounds were quite sufficient as stated by the District Attorney.” In our view, that “ ‘unambiguous rejection’ ” of defendant’s Batson challenge demonstrates with sufficient clarity that the trial court (1) deemed defendant to have failed to meet his ultimate burden of showing that the prosecutor’s proffered race-neutral explanations were pretextual and (2) credited the prosecutor’s race-neutral explanations for striking the subject venireperson (Dol*1056phy, 552 F3d at 239, quoting Messiah, 435 F3d at 198). Thus, we conclude that the court fulfilled its duty to rule at the so-called “step three” of the Batson framework by expressing its intention to refuse to strike the subject venireperson after listening to the challenge, the race-neutral explanations and the arguments of the prosecutor and defense counsel.
We therefore cannot agree with the majority’s conclusion, apparently based upon the absence of formulaic words, a “talismánic recitation of specific words,” or a credibility mantra, that the court failed to make any determination as to pretext or the prosecutor’s credibility (Galarza v Keane, 252 F3d 630, 640 n 10 [2001]).
The record establishes that the prosecutor offered three race-neutral reasons for exercising the peremptory challenge in question. First, the venireperson’s son was accused but not convicted of a crime because, as the venireperson described it, the case was “thrown out.” This is a race-neutral reason for exercising a peremptory challenge (see People v Noone, 8 AD3d 97, 98 [2004]). Second, the venireperson stated that she knew persons who used cocaine—the same controlled substance supporting one of the counts of the indictment against defendant. As the majority properly concludes, this is also a race-neutral explanation.
Third, the venireperson was unable to provide details of the nature or outcome of a criminal trial in which she served as a juror. The majority concludes that the venireperson’s prior jury service is “irrelevant” to the service of the venireperson in this case. We disagree. A peremptory challenge based upon prior jury service is not only relevant and race-neutral but, in addition, it is “not ‘pretextual on [its] face’ ” (People v Richie, 217 AD2d 84, 89 [1995], lv denied 88 NY2d 940 [1996], quoting People v Dixon, 202 AD2d 12, 18 [1994]).
The majority concludes that defendant rebutted two of the prosecutor’s race-neutral explanations by showing that “similarly-situated” venirepersons were not challenged by the prosecutor. Thus, because the majority has placed this characterization upon the comparative analysis, and not because it was specifically, articulated by the prosecutor, we are compelled to address it herein. In our view, the record does not support the conclusion that the other venirepersons not challenged were “similarly situated” as the challenged venireperson. One of the venirepersons shared the singular characteristic of having been accused, but not convicted, of a crime. However, this venireperson did not share the characteristics of prior jury service and knowing anyone who used cocaine. The other venireperson, also *1057described by the majority as “similarly situated,” shared the singular characteristic of knowing persons who used cocaine. Importantly, that venireperson did not share the characteristics of prior jury service and having had a family member accused but not convicted of a crime.
Thus, in our view, although the challenged venireperson shared one similar characteristic with each of two other venirepersons, it is not accurate to describe all three venirepersons as “similarly situated.” Indeed, “uneven application of neutral factors may not always indicate pretext, however, but simply an incomplete understanding of the full reasons for the prosecutor’s decision to seat some jurors while challenging others” (People v Allen, 86 NY2d 101, 110 [1995]).
Defendant, as the moving party, had the ultimate burden of persuading the court that the prosecutor’s reasons were merely a pretext for intentional discrimination (see People v Payne, 88 NY2d 172, 183-184 [1996]). Inasmuch as the People met their burden by “ ‘offering [three] facially neutral reason[s] for the challenge—even if [those] reason[s] [were] ill-founded—so long as the reason [s] [do] not violate equal protection . . . , we cannot say that the prosecutor’s justifications for the use of the peremptory challenge were inadequate’ ” (Wells, 7 NY3d at 59).
We have reviewed the remaining contentions of defendant that were not addressed by the majority in light of its Batson determination, and we conclude that they are without merit. We therefore would affirm the judgment. Present—Scudder, PJ., Peradotto, Garni, Green and Gorski, JJ.